Memorandum: By failing to move to withdraw his plea or to vacate the judgment of conviction, defendant failed to preserve for our review his contention that his plea was not knowingly, intelligently and voluntarily made (see, People v Sparrow, 222 AD2d 1114; People v Jordan, 215 AD2d 257), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). We also reject the contention of defendant that he was denied effective assistance of counsel (see, People v Flores, 84 NY2d 184; People v Baldi, 54 NY2d 137, 147). Upon our review of the record, we conclude that the sentence imposed is neither unduly harsh nor severe. We have reviewed the remaining contention raised by defendant and conclude that it is without merit. (Appeal from Judgment of *1095Onondaga County Court, Mulroy, J. — Attempted Robbery, 2nd Degree.) Present — Lawton, J. P., Fallon, Callahan, Doerr and Boehm, JJ.